 JOHN MORRELL & CO.John Morrell & Co. and Jimmy W. Smith. Case 26-CA-963826 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 September 1983 Administrative LawJudge Philip P. McLeod issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief, cross-exceptions, and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions and to adopt therecommended Order.On 7 June 1983 the Respondent filed with theBoard a Motion for Summary Judgment requestingthat the Board defer to an arbitrator's decisiondated 26 February 1982 upholding the discharge ofdiscriminatee Jimmy W. Smith. By order dated 10June 1983 the Board denied the Respondent'smotion without comment. As indicated at fn. 1 inthe judge's decision, the Respondent's argument fordeferral was not renewed before the judge. TheRespondent excepted to the Board's denial of itsMotion for Summary Judgment and again requeststhat the Board defer to the arbitrator's award. Wedecline to defer to the arbitrator's decision as wefind it is not consistent with the standards for de-ferral set forth in Spielberg Mfg. Co.'The 1979-1982 collective-bargaining agreementbetween the parties contained only a general no-strike/no-lockout clause without additional refer-ence to duties of union officials in such circum-stances.sOn 21 October 1981 an unauthorizedI The Respondent has excepted to some of the judge's credibility find-ingp. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall P'oducts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d CU. 1931).We have carefully examined the record and find no basis for reversingthe findings.·112 NLRB 1080 (1955).Art. 11, sec. 5 of the contract provided:Provisions having been made by this Agreement and local agree-ments for the peaceful and orderly settlement of any disputes whichmay arise between Company and the Union or local Unions or anyEmployee or Employees, it is agreed that during the term of thisAgreement there shall be no strike, stoppage, slowdown, or suspen-sion of work on the part of the union or any local union or anyUnion member or lockout on the part of the Company on account ofsuch disputes until after an earnest effort shall be made to settle allsuch matters in the manner provided in the respective agreements.270 NLRB No. 1work stoppage occurred at the Respondent's Chel-sea Street facility during which acting stewardSmith refused to comply with the Respondent's in-structions that he direct his coworkers to return towork. Smith was terminated as a result of the workstoppage and his termination was arbitrated. Thearbitrator did not interpret the parties' collective-bargaining agreement to find that it imposed an ex-plicit duty on union officials to make efforts to endunlawful work stoppages. Rather the arbitratorrelied solely on the published decisions of labor ar-bitrators to conclude that a union official, by virtueof his status and office alone, has an affirmativeduty to "actively and unequivocably attempt tobring an end" to unauthorized work stoppages.The arbitrator found that "Mr. Smith did not dis-charge his obligation to see to it that the reasonableefforts were made to stop the strike."We find that the arbitrator's award is clearly re-pugnant to the purposes and policies of the Act' asinterpreted by the Supreme Court in its recent de-cision in Metropolitan Edison Ca v. NLRB, 460U.S. 693 (1983). The Supreme Court held that anemployer may impose greater discipline on unionofficials only when the collective-bargaining agree-ment or circumstances surrounding the collective-bargaining relationship indicate the union haswaived its officials' Section 7 rights by imposing onthem a duty to take affirmative steps to end unlaw-ful work stoppages.5The collective-bargainingagreement involved in Metropolitan Edison con-tained a general no-strike/no-lockout clause which,like the one in the instant case, did not include anyexplicit language imposing a higher duty on unionofficials than on rank-and-file employees. We there-fore decline to defer to the arbitrator's award aswe find it is not susceptible to any interpretationconsistent with the Supreme Court's opinion inMetropolitan Edison.6' The remainig Spielberg criteria re not in issue. No party contendsthat the parties had not agreed to be bound by arbitration or that the pro-ceedings were not fair and regular.* In Member Hunter's view the Supreme Court in Metropolitan Edison,supra, clearly held that a waiver may be established by looking beyondthe four corners of the parties' collective-rgaining agreement. Thus, anexplicit and higher duty on the part of union officials to enforce a no-strike clause may be established by past practice, including an arbitrator'saward covering similar facts and interpreting the contract or a pattern ofarbitration awards rendered under the parties' contract which do not nec-essarily address the contract language explicitly, at least where such priorawards are not nullified by the existing agreement as they were in Metro-politan Edlion. (See Metropolitan Edison, aupra at fn. 13.) Inasmuch as nei-ther of these conditions are met by the arbitral award here, MemberHunter agrees with his colleagues that deferral is inappropriate.e Compare Olin Corp., 268 NLRB 573 (1984), wherein the Board de-ferred to an arbitration award which interpreted a collective-bargamingagreement's no-strike claue which contained additional language so u torequire that union officers take affirmative actions in the face of unpro-tected work stoppages. Member Zimmerman dissented from the articula-tion and application of a new standard for deferral in Olin, but he agreedContinued1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, John Mor-rell & Co., Memphis, Tennessee, its officers, agents,successors, and assigns, shall take the action setforth in the Order.IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations of the Actnot specifically found.CHAIRMAN DOTSON, concurring.I concur in the decision reached by my col-leagues. In my view the Supreme Court's recentdecision in Metropolitan Edison Co. v. NLRB, 1which we follow here, is contrary to a long line ofpersuasive arbitral authority permitting preciselythe sort of greater steward discipline involvedhere.The Board has frequently stressed, most recentlyin Olin Corp.,2that national labor policy stronglyfavors the peaceful settlement of labor-managementproblems through the voluntary arbitration of dis-putes. The importance of deferring to the "industri-al common law ... of the industry and the shop"3created through the arbitration process cannot beoveremphasized. In their many years of creatingthat "common law of the shop" arbitrators haverecognized almost unanimously that stewards andother union officials have a higher duty than rank-and-file employees to adhere to the terms of a col-lective-bargaining agreement. Specifically, arbitra-tors have characterized the duty of a union stew-ard to prevent or terminate illegal work stoppagesin the following manner:If there is one principle that is universallyrecognized in the field of industrial relations, itis that shop stewards have the highest duty tofaithfully adhere to all of the provisions of theCollective Bargaining Agreement and to ac-tively instruct each employee to do so as well.While it is improper for an ordinary employeeto deliberately breach the Agreement, a similaract by a shop steward is untenable andgrounds for his discharge. It is the obligationof the steward to set an example for all Unionmembers within his jurisdiction by demonstrat-ing his loyalty to the terms and conditions ofthe contract negotiated by his Union with theEmployer.... Indeed, a shop steward's dutyin the face of an unauthorized work stoppagethat deferral there was appropriate for reasons set forth in his separateopinion.1 460 U.S. 693 (1983).a 268 NLRB 573 (1984).' Steelworkers v. Warrior a Gulf Co., 363 U.S. 574, 581-582 (1960).is well settled. Not only should he make a de-termined effort to prevent the stoppage beforeit begins, but upon its development must ac-tively and unequivocally attempt to bring anend of the stoppage at the earliest possiblemoment. 4Historically, arbitrators further recognized theprinciple that the higher responsibility of union of-ficials justified disciplining them more severelythan rank-and-file employees for participating inwildcat strikes.5In the words of one eminent arbi-trator:By virtue of his office, further, a Unionsteward or committeeman is a leader; indeed,it is reasonable to assume that it is because heis a leader that he acquires his Union office. Itfollows inescapably that when a Union stew-ard or committeeman participates in a workstoppage-making no effort to prevent it orbring it to a close-he is setting an examplefor the other employees and indicating by hisaction that the stoppage has his tacit approvaland sanction. This is a graver offense than par-ticipation by an ordinary employee and justi-fies a more serious penalty.6The arbitrator's award in this case was fully con-sistent with the arbitral decisions referred to above.I agree with that award and with the arbitral au-thority on which it was based and maintain thatduties which have been consistently recognized byarbitrators, as those entrusted with the task of in-terpreting collective-bargaining agreements, shouldalso be recognized by the Board and the courts intheir interpretation of the National Labor RelationsAct. However, the Supreme Court has chosen todisregard this well-established "common law of theshop" in a decision which will have great impacton the balance previously reached in this area.Were I not bound by the Supreme Court's Metro-politan Edison decision, I would not find the arbi-trator's award issued in this case to be clearly re-pugnant to the purposes and policies of the Act.4 United Parcel Service, 47 LA 1100, 1100-1101 (1966) (Schmertz, Arb.)See, e.g., United Parcel Service, supra; New Jersey Bell Telephone Co.,77 LA 1038, 1041 (1981) (Wolff, Arb.); Mack Trucks, 41 LA 1240, 1243(1964) (Wallen, Arb.), and cases cited therein.6 International Harvester Co., 14 LA 986, 988 (1950) (Seward, Arb.). Inote that prior to its decisions in Precision Castings Co.., 233 NLRB 183(1977), and Gould Corp., 237 NLRB 881 (1978), enf. denied 612 F.2d 728(3d Cir. 1979), the Board also recognized that the higher responsibility ofunion officials justified their more severe discipline for engaging in un-protected activity. See, e.g., Riviera Mfg. Co., 167 NLRB 772 (1967); Uni-versity Overland Express, 129 NLRB 82 (1960); and Stockham Pipe FittingsCo., 84 NLRB 629 (1949).2 JOHN MORRELL & CO.III. THE UNFAIR LABOR PRACTICESSTATEMENT OF THE CASEPHILIP P. McLEOD, Administrative Law Judge. Thiscase was heard by me on June 13 and 14, 1983, in Mem-phis, Tennessee. It originated from a charge filed onApril 6, 1982, Jimmy W. Smith, an Individual, hereincalled J. W. Smith or Smith, against John Morrell & Co.,herein called the Respondent.On May 18, 1982, a complaint and notice of hearingissued alleging, inter alia, that the Respondent violatedSection 8(aXl) and (3) of the National Labor RelationsAct, as amended, herein called the Act, by dischargingSmith. In its answer to the complaint, the Respondentadmitted certain allegations, including the filing andserving of the charge, its status as an employer withinthe meaning of the Act, the status of various individualsas supervisors and agents of the Respondent within themeaning of the Act, and the status of United Food andCommercial Workers, Local No. 242, as a labor organi-zation within the meaning of Section 2(5) of the Act.The Respondent admitted having discharged Smith on orabout October 21, 1981. The Respondent denies thatSmith's discharge was in violation of the Act and deniedhaving engaged in any conduct which would constitutean unfair labor practice.At the trial herein, all parties were represented andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Following the close of the trial, both the Respondentand counsel for the General Counsel filed timely briefswith me which have been duly considered.On the entire record in this case, and from my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONJohn Morrell & Co., during all times relevant to thisproceeding, was engaged in business in Memphis, Ten-nessee, in the processing and distributing of beef, pork,and other food products.In the course and conduct of its business, the Respond-ent annually sold and shipped from its Memphis, Tennes-see facility products, goods, and materials valued inexcess of $50,000 directly to points outside the State ofTennessee. Similarly, the Respondent purchased and re-ceived at its Memphis facility products, goods, and mate-rials valued in excess of S50,000 directly from points out-side the State of Tennessee.The Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. LABOR ORGANIZATIONUnited Food and Commercial Workers, Local No.242, is a labor organization within the meaning of Sec-tion 2(5) of the Act.A. Allegations and IssuesOn October 21, 1981, employees at the Respondent'sMemphis facilities engaged in a work stoppage in viola-tion of the no-strike clause in the collective-bargainingagreement between the Respondent and the Union. J.W.Smith participated in that work stoppage. Smith, theacting union steward, was discharged. Other employeesat the facility where Smith worked were issued writtenwarning letters.Counsel for the General Counsel alleges that Smithwas discharged rather than issued a written warning be-cause of Smith's status as union steward and his failure totake affirmative action to halt the strike as was requestedof him by the Respondent's representatives.The Respondent denies that Smith was accordedharsher discipline than was accorded other employeeswho participated in the work stoppage because of hisstatus as a union steward. Rather, the Respondent allegesthat Smith was an instigator and leader of the work stop-page, and that it was for this reason, in addition toSmith's failure as a union steward to take affirmativeaction to halt the work stoppage that he was dis-charged. 'B. BackgroundThe Respondent operated a meat proceessing andpacking plant in Memphis, Tennessee, from February1963 until it closed in June 1982. J. W. Smith worked forRespondent from the time it began operations in Febru-ary 1963 until discharged on October 21, 1981.The Respondent began its Memphis operation in asingle facility located on Warford Street. In 1979, theRespondent moved several departments to a ChelseaStreet annex. Among the departments moved were thebeef department, conversion department, and shippingdock. J. W. Smith worked in the conversion department,the primary function of which was to bone pork loinsand butts. The conversion department consisted of ap-proximately 70 employees, including Foreman PhillipReeves, Assistant Supervisor John Payne, 18 individualsworking on the butt table, 45 individuals working on theloin line, and 7 individuals working in a salt meat area.During October 1981, the conversion department wasresponsible for a Japanese loin contract requiring 80,000pounds of finished boneless loins per week. These loinswere transported from the "cutting floor" at the War-ford facility to the conversion department of the Chelseafacility for boning. During the normal workweek, therewere times when the conversion area ran out of loins tobe bone, and the entire loin line changed to anotherproduct, usually butts. This required a 10- to 15-minute' On June 7, 1983, the Respondent filed with the Board a Motion forSummary Judgment requesting that the Board defer to an arbitrator's de-cision upholding Smith's discharge and dismiss the complaint herein. ByOrder dated June 10, 1983, the Board denied the Respondent's Motionfor Summary Judgment without comment. The Respondent's argumentfor deferral was not renewed before me and is not addressed in the Re-spondent's post-trial brief. Accordingly, I find that issue is not before meand do not discuss it further herein.DECISION3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchangeover process during which most of the employeestook a short break. During October 1981, J. W. Smithwas serving as acting union steward in the conversiondepartment. Smith was substituting for Billy Yates, theelected steward who had been off work sick for approxi-mately 3 months.On October 20, 1981, there was an incident on the"cutting floor" at the Warford facility, as a result ofwhich employee Johnny "Cowboy" Ward was indefi-nitely suspended, pending investigation, for walking offthe line without permission. On the following day, Octo-ber 21, the majority of employees of the pork cut depart-ment at the Warford facility refused to return to workafter the 7:30 a.m. break. At approximately 7:50 a.m.Terry Van Dyke, an industrial engineer at the Warfordfacility, advised Lynn Iverson, labor relations manager,that the pork cut employees would not return to work.At approximately 8 a.m., Iverson called Union VicePresident James Hunt, told Hunt the walkout was illegal,and directed Hunt to tell the employees to return towork. Hunt did so, but advised Iverson that the employ-ees refused to return to work.C. Events of October 21 at the Chelsea FacilityOn October 21, employees at the Chelsea facility werescheduled to report to work at 8 a.m. On that morning,Smith arrived for work as he normally did at approxi-mately 7:30 a.m. After punching in his timecard, Smithprepared for work and then sat down to drink a cup ofcoffee in the breakroom. I credit Smith that, before ar-riving at work that day, he had no knowledge of anyproblem occurring at the Wardford facility. At 8 a.m.,Smith and other employees on the loin line began workas usual. After working 5 or 10 minutes, employeeRoland Hayes, who worked next to Smith, asked Smithif he had heard about Ward being fired the previous day.Hayes also told employee Willie Golden and other em-ployees at the pork-loin table about the incident and toldthem that the conversion department was going to walkout if employees at the Warford facility walked out.Smith told Hayes that he had not heard anything aboutthe incident and told them that the conversion depart-ment was going to walk out if employees at the Warfordfacility walked out. Smith told Hayes that he had notheard anything about the incident involving Ward andnot to pay attention to the rumor. I credit Smith that thiswas the first time he heard anything about the incident atthe Warford facility involving Ward. Loin line employ-ees continued to bone pork loins for approximately 30minutes, until they ran out of available loins. Becausecutting floor employees at the Warford facility hadwalked out, there were no loins available at the Chelseafacility for work on the Japanese pork-loin contract.At approximately 8:30 a.m., about the same time thatemployees ran out of available loins, Supervisor Reevesreceived a telephone call from the Warford facility inwhich he was advised that the cutting floor had walkedout. Reeves was instructed to keep employees at theChelsea facility working and not to say anything to themabout the walkout. Reeves then advised Assistant Super-visor Payne about the call he had received and toldPayne that since they had run out of available loins, inorder to keep employees working, they would switch theloin line from loins to butts. Reeves told Payne to keephis "eyes open" and to carefully watch the butt table,while he would station himself at a particular point onthe loin line. The necessary changeover was then made.Smith and most of the other loin line employees went tothe breakroom as they normally did during such change-overs, which lasted approximately 15 minutes.At approximately 8:10 or 8:15 on that same morning,Reeves sent for a mechanic from the Warford facility tomake repairs at the Chelsea facility. The mechanic,Charles Garrison, arrived at the Chelsea facility around 9a.m. Garrison told Reeves that employees at the Warfordfacility had walked out. Reeves told Garrison not to sayanything about it to employees at the Chelsea facilityand just to do his work, Reeves and Payne both testifiedthey saw Garrison in the breakroom, and did not see himagain after that. There is no direct evidence, only specu-lation, whether Garrison mentioned the walkout to anyemployees at the Chelsea facility while he was there.The changeover from loins to butts was completedand employees returned from the breakroom to work atapproximately 9 a.m. Loin line employees changed jobstations when they began to work on butts. Smith movedto the front of the line next to employee Sidney Yates,who operated the dumper and whose job it was to makesure the table was supplied with butts. Smith, SidneyYates, and Payne all testified that switching to butts thisearly in the morning was unusual, as the normal practicewas to work on loins all morning for the Japanese con-tract. Yates commented on this fact to Smith. Smithcalled Foreman Reeves over to his work station andasked Reeves, "What was going on?" because it wasstrange to be working on butts that early in the day.Reeves advised Smith that there was a problem on thecutting floor at the Warford facility. Reeves, however,did not specify what the problem was, and Smith did notask. Smith continued working. A few minutes later, anemployee in the salt meat area called Smith over to hiswork station.2Smith left his work station and went tothe salt meat area to talk to the employee.3The employ-ee, Tony Dorcey, told Smith that he had heard a rumorfrom a mechanic that the Warford facility was on strike.Dorcey asked Smith what was going on. Smith toldDorcey that he did not know what was going on andthat he would make some phone calls to try to find out.Smith and Sidney Yates, who I credit, testified that em-ployees in the salt meat area were working when Smithwent to that area and continued to work when Smith leftI Yates corroborated Smith that someone in the salt meat area calledSmith over and Smith went to that area. I credit that testimony.S Smith admitted he did not ask permission before leaving his workstation to go to the salt meat area. Smith testified that it was past practicefor a steward to leave his work station without permission to talk to anemployee with a problem. Reeves testified that it was a practice for stew-ards to tell him that they were going to talk to an employee. Billy Yates,who had been the elected steward of the conversion department for ap-proximately 5 years, testified that stewards could leave the work linewithout permission when called over by an employee, that he had doneso regularly, and that Reeves knew he had done so, and never repri-manded him. I credit Smith and Yates with regard to the actual practiceof stewards leaving their work station without permission and withoutnotifying the foreman when they were called by an employee.4 JOHN MORRELL & CO.the area. Smith then used the telephone in Reeves' officeand called the "bacon area" at the Warford facility to at-tempt to contact Union Vice President James Hunt.Smith was unable to reach Hunt and returned to hiswork station.A short time after returning to his work station, Smithwas called by employee Doug Rich, who worked nearthe loin table. Smith went to Rich. Rich asked Smithwhat was going on, and Smith replied that he did notknow, but was making telephone calls to try to find out.According to Smith, who I credit, Rich was workingwhen Smith went over to him and continued to workwhen he left. Smith was then called by Nathaniel Perry,who worked directly behind Rich. Perry also askedSmith what was going on. Smith again replied he did notknow and was making telephone calls to try to find out.I credit Smith that he told Perry and other employees tokeep working while he was making the calls. Perry con-tinued working when Smith left. Smith returned toReeves' office and telephoned the shipping dock at theWarford facility. Smith asked to speak to one of theunion stewards, but was told they were out. Smith testi-fied credibly that when he returned from using the tele-phone, he observed that some of the men stationed at theend of the line were standing in a group talking to oneanother. Employees at the front of the table were stillworking. Reeves approached Smith and told Smith hehad better get the men back to work. Smith replied thathe needed time to use the telephone in order to find outwhat was going on at the Warford facility. Smith wentto the public telephone in the breakroom several timesand attempted to contact James Yates, the elected unionsteward at home. Smith was unsuccessful and reportedback to the employees that he still did not have any in-formation. On the last occasion that Smith was using thetelephone in the breakroom, he was interrupted and toldthat company officials wanted to see him. Smith returnedto the work area where he saw Vice President/GeneralManager Ken Miller and Labor Relations Manager LynnIverson. Miller was standing on a platform in front ofthe assembled employees, and Smith walked over to thatarea.Several employees corroborate Smith's testimony thathe told employees to continue working while he used thetelephone to try to find out what was going on at theWarford facility. Employee Sidney Yates testified credi-bly that, before Smith left to use the telephone in thebreakroom he overheard Smith tell the other employeesto keep working until he found out something. EmployeeRoland Hayes also testified he heard Smith tell employ-ees not to stop work and to stay at their job stations.Employee Willie Golden testified Smith told him andother employees to keep working until he found outsomething. Golden testified that some employees contin-ued to work and some did not. Employee Ernest Tayloralso corroborated Smith. According to Taylor, whenSmith attempted to telephone the Warford facility andwas unable to reach anyone, Smith returned on occasionto the work area and told employees standing around togo back to work. Hayes, Golden, Taylor, John Taylor,and Sidney Yates all testified that they did not hear orsee Smith say or do anything to any employee to encour-age them to stop work or walk out.I credit Yates that, while Smith was in the breakroomusing the telephone, employees started chanting, "Walkout. Walk out." One of the employees said in a loudvoice, "We can't stay here and they're out." Accordingto Yates, this chanting started at the other end of the linefrom where Yates worked and in the opposite directionfrom where Smith went to use the telephone. During thischanting, some employees continued to work and somestopped. As the chanting increased, more employeesstopped work. While this was going on, Smith was stillin the breakroom using the telephone. Some of the em-ployees, including Yates, walked out. When they gotoutside, an employee approached Yates and the othersand told them that only the "cutting floor" had walkedout at the Warford facility. Yates then said that they hadbetter go back inside and return to work until they foundout what was going on. When they went back inside,Reeves told Yates and the other employees that if theywere going back to work, do so, and, if they were not,to get off company property. It was then that Iversonand Miller arrived.Testimony of Supervisor Reeves is directly contradic-tory to that of Smith and other employee witnesses.Reeves' testimony is corroborated in part by AssistantSupervisor Payne. Reeves testified that at approximately9:20 a.m. he noticed the vat holding meat was full, andmeat on the table was getting low. According to Reeves,he walked over to Smith, who was working next todumper operator Sidney Yates and said, "What's goingon, we've got some kind of problem." Reeves then toldYates to raise the dumper and dump the next vat of meatonto the table. According to Reeves, Yates looked atSmith, but said nothing. Reeves then said, "What are youfixin' to do? Are you fixin' to walk out?" Reeves testifiedthat Smith said, "Yes, we are, they have already walkedout at the other plant." Reeves testified he respondedthat there were no labor problems at the Chelsea facilityso there was no reason to walk out. Payne testified hesaw Reeves talk to Yates and Smith, but did not hearwhat was said. According to Reeves, Smith then turnedand walked away from his work area. Payne testifiedthat when Smith left his work station, Reeves came overto him and said, "They are going to walt out." Paynelater altered his testimony, adding that Reeves told him,"J. W. said they are going to walk out." According toPayne, Reeves told him to call Miller at the Warford fa-cility. Payne immediately went to use the telephone inReeves' office.Reeves testified that, when Smith left his work station,Smith went to the saltmeat area, the trim area, and in be-tween the loin and butt lines talking to employees.Reeves and Payne both admit that they could not hearwhat Smith said to employees, but both testified that theemployees immediately stopped working as soon asSmith talked to them.Testimony regarding the telephone conversation be-tween Payne and Miller is revealing. Payne testified that,when Reeves told him to call Miller, Payne went imme-diately and called Miller from the telephone in Reeves'5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice. According to Payne, this call lasted no longerthan 2 minutes. Payne testified that in the call he toldMiller, "Kenny, they have stopped working over here."Miller asked if Payne had told employees to go back towork, and Payne replied, "Yes we did but they refused."Miller then told Payne to try again to get the men toreturn to work and informed Payne that he would comeimmediately to the Chelsea facility. Miller testified thatwhen Payne called him, Payne said, "They're out at theannex." On cross-examination, Payne testified that whilehe was on the telephone talking to Miller, employeeswere still working and that, although loin line employeeswere out of meat, they were in the plant standing bytheir work stations. After this call, Payne returned to thework area. Reeves was then at the head of the loin line,confronting employees, including Smith as a group.Reeves testified he again asked Yates to raise thedumper. Yates walked away. According to Reeves, hethen told Smith that this was an illegal work stoppageand directed Smith to tell the employees to return towork. Reeves testified that Smith responded, "I won't doit." Reeves then testified:I think at that time I told him [Smith] that if hedidn't tell the people to go back to work because hewas shop steward, then he would be held solely re-sponsible for this wild cat strike, or this illegal workstoppage, was my exact words.Reeves testified Smith said he was going to use the tele-phone and proceeded toward the breakroom. Accordingto Reeves, no employees had left the plant as yet.Reeves testified employees were "milling around" andthat he "repeated" telling them to go back to work.Payne's testimony tends to corrborate that of Reeves.According to Payne, Reeves told Smith to ask the em-ployees to go back to work. Smith replied, "I can't dothat, I need to talk to someone at the plant." Smith thenwent to use the breakroom telephone. According toPayne, Smith later returned and said he could not get intouch with anyone. A short time later, Smith went to usethe telephone again. Payne testified that while Smithwent to use the telephone on these occasions, employeeswere standing around in groups in various areas of thedepartment.Testimony of the various witnesses is not substantiallydifferent regarding what took place after Miller andIverson arrived. Reeves testified Miller walked into theplant and told employees to go back to work but that noone responded. Miller asked to see Smith, and someonewent to get Smith who was on the telephone. Smithcame to the work area. According to Reeves, Miller toldSmith if the employees did not go back to work theplant would lose the Japanese loin contract. Every wit-ness agrees that Miller directed Smith to tell the employ-ees to return to work. According to Reeves, Smith re-plied, "I can't do that." Payne corroborated Reeves thatSmith replied he could not do that. Miller told Smith hehad 5 minutes to get out of the building if the employeeswere not going to back to work. Smith then walked backto the breakroom, and employees started walking out.Miller and Iverson then left, and the rest of the employ-ees, except for three who stayed to clean up, walked outbehind them. When asked if Smith left at the same timeas the other employees, Reeves responded, "No, I thinkhe went back in the back again ... He may have beenthere 5 minutes longer, but he left just like everybodyelse did."Miller testified that when he and Iverson arrived atthe Chelsea facility, employees were "milling all over"and "there was a lot of noise." Miller stood on a plat-form addressing Smith who stood with the employeesbelow him. Miller told Smith as the steward that hewanted Smith to get the men back to work. Smith saidhe could not. Miller told Smith that the plant could losethe Japanese loin contract if Smith did not get the menback to work. According to Miller, he and Iversonwaited about 5 minutes and, when employees startedwalking out, he and Iverson left. Miller provides partialcorroboration to the testimony of Sidney Yates, de-scribed below, regarding a conversation between Millerand employees at the Chelsea facility. Miller testifiedthat employees asked what was going on at the Warfordfacility, and that Miller responded that it did not concernthe Chelsea facility. Miller testified that he could notrecall what Smith did or where Smith went after theconversation between them described above. Miller saidhe did not see Smith walk out.Smith testified that after he was summoned from thetelephone by Miller, Smith returned to the work area.When he approached Miller, Miller told Smith, "Makethese guys go back to work. If you don't, there willnever be another pork loin boned in this plant." Smithadmits that he did not comply with Miller's instructionto tell the men to go back to work. Smith testified thathe responded to Miller that he had already asked themen to keep working. Smith told Miller, "If anybodycan make those men go back to work, you can." Smiththen asked Miller what the problem was at the Warfordfacility. Miller replied that whatever was going on didnot concern employees at the Chelsea facility. Smith toldMiller he wanted to make some telephone calls, andSmith returned to the telephone to again call the War-ford facility. Smith was able to contact no one and re-turned to the work area. Smith observed employeeswalking out and leaving the plant. Smith testified he thenwent outside and asked the employees who were leavingto go back to work. They did not do so, and Smith wentback inside the plant. Approximately five employeeswere still inside the plant, and Smith told them to be cer-tain everything was cleaned up before they left. Smithtestified he helped other employees clean up and that heand the other men then dressed and left the plant.Employee Sidney Yates, corroborated by Miller andSmith, testified that during the conversation betweenMiller and Smith, some employee asked what was goingon at the Warford facility. Miller replied that what wasgoing on at the Warford plant did not concern them.Miller told the employees that if they did not go back towork, they would never bone another loin. Yates testi-fied that, during this conversation, Miller told Smith,"Get these men back to work because if you don't getthem back to work, it is going to be on your head."6 JOHN MORRELL & CO.Yates corroborated Smith that Smith told Miller he hadalready asked the men to return to work, that Miller wasthe boss, and that Smith could not make them work butthat Miller could make them go back to work. Yates tes-tified that after the conversation between Miller andSmith, Yates went to the dressing room, changedclothes, and left the plant along with most of the em-ployees. Yates corroborates Smith that Smith was stillinside the plant when he and the other employees left.Iverson and Miller made the decision to dischargeSmith. Though Iverson testified the decision to terminateSmith was made on October 21 or, more probably, Octo-ber 22, I note that the discharge notice to Smith is datedOctober 21. Iverson testified that before he and Millermade the decision to discharge Smith, Iverson conductedan investigation regarding the walkout at the Chelsea fa-cility. Iverson admits, however, that he spoke only toReeves and Payne. When asked if there was anythingother than his discussions with Reeves and Payne that herelied on in making his decision to discharge Smith, Iver-son replied, "and his actions that day," which Iversonhimself witnessed. Asked if this was action he learned offrom Reeves and Payne, Iverson replied, "No, I wasthere." Asked what action he was referring to, Iversonreplied, "When he said, 'I can't do that' and he was in-subordinate to Mr. Miller." When asked what insubordi-nation he was referring to, Iverson replied, "He didn'ttell them to go back to work like Mr. Miller told himto." Iverson was then asked if he relied on that inactionby Smith in making his decision to terminate Smith. Iver-son replied, "Just like your boss telling you something todo and you didn't do it." Miller, too, cited as a reasonfor Smith's discharge his refusal to direct other employ-ees to return to work. Miller testified:J.W., on my direct order, refused to even turnaround and even acknowledge that I had told any-thing. .... He was discharged for leading and par-ticipating in the strike and insubordination.Analysis and ConclusionsThere is no evidence Smith was aware of a plannedwalkout or the contemplation of a walkout at the War-ford facility before Smith arrived at work on the morn-ing of October 21. The Respondent's argument to thecontrary is based on pure conjecture and is rejected. De-partment Supervisor Reeves was notified of the walkoutwhen he received a telephone call from the Warford fa-cility at approximately 8:30 a.m. on October 21. Reeveswas told not to say anything to anyone about the walk-out. Because loins boned at the Chelsea facility are trans-ported from the cutting floor of the Warford facility, thework stoppage at the Warford facility caused the Chel-sea facility to run out of loins. Reeves made the decisionto switch from loins to butts in order to keep employeesworking. During the changeover, most of the loin lineemployees, including Smith, went to the breakroom from10 to 15 minutes. The testimony of Smith, Sidney Yates,and Assistant Supervisor Payne shows, contrary to theassertion of Reeves, that switching from butts to loinsthis early in the work day was unusual. Therefore, I donot find it surprising, as the testimony of Smith, SidneyYates, and Reeves shows, that soon after the switch wasmade to butts, Smith asked Reeves why the switch hadbeen made. Reeves, contrary to instructions from highermanagement, told Smith there was a problem at theWarford facility. Smith, corroborated by Sidney Yatesand other employees, testified credibly that employees indifferent areas called Smith over to ask him what wasgoing on. I credit Smith that he informed employees hedid not know what was going on, that he would maketelephone calls to try to find out, and that he instructedemployees to keep working. I credit the testimony ofSmith, Sidney Yates, and other employees that employ-ees who called Smith over to them continued to workafter Smith left their area. Smith, Sidney Yates, RolandHayes, Willie Golden, Ernest Taylor, and John Taylorall testified that Smith never told employees to stopwork or walk out and never did or said anything to en-courage employees to do so. I credit this testimony. It isundisputed that Smith made several telephone callsthroughout the morning in an attempt to determine whatwas happening at the Warford facility. The initial walk-out of Sidney Yates and some other employees occurredwhile Smith was not even present, but was in the break-room using the telephone. Due to rumors, such as thatdisseminated to employees by Roland Hayes, and thelack of meat which prompted the switch from loins tobutts, the initial walkout by Yates and other employeesoccurred. I was particularly impressed by Sidney Yates'demeanor when he explained what changed his mind andcaused him to walk out for good once he had decided toreturn to work and reentered the plant. Yates, Smith,and even Miller testified that employees asked Millerwhat was going on at the Warford facility and thatMiller told employees it did not concern them. Yates' de-meanor was entirely forthright and convincing that hisand other employees' reaction to this statement was hos-tile and that it prompted them to walk out for the lasttime on the morning of October 21.The account given by Reeves and Payne of the eventson the morning of October 21 contains certain significantinconsistencies and provides an illogical explanation for aspontaneous walkout of employees. The Respondentargues that Smith came to work on the morning of Octo-ber 21 knowing there was to be a walkout. The Re-spondent's argument would have one believe that insteadof walking out during the break period when the switchwas being made from loins to butts and there was nowork to do, Smith had the employees wait until justafter they began to work on butts before they quit.Reeves alleges that he approached dumper operatorSidney Yates and told Yates to dump the next vat ofmeat on the table, that Yates looked to Smith as if for asignal, that Reeves asked smith, "What are you fixin' todo .... Are you going to walk out?"; and that Smithreplied, "Yes." I was not impressed by Reeves' demean-or, and I am convinced that he made this up in order tobolster his other testimony. Reeves, corroborated on thispoint by Payne, testified that Smith walked from workstation to work station talking to employees, and that ashe did so they stopped work. I would discredit Reeveson demeanor, while Payne I would not. Payne's testimo-7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDny, however, contains certain unsettling inconsistencies.Payne testified that at Reeves' directions, he went to thetelephone in Reeves' office and called Miller. Accordingto Miller's version of that call, Payne told Miller thatemployees had walked out. This suggests corroborationof Sidney Yates' testimony that indeed there was an ini-tial walkout which was aborted. Payne testified thatwhile he was on the telephone to Miller, most employeeswere still in fact working except for some who had runout of meat and were standing around by their work sta-tions inside the plant. Payne also testified that in the tele-phone conversation with Miller he told Miller that hehad tried to ask the employees to return to work. Thereis, however, no such testimony to that effect by Payne.Rather, Payne testified that as soon as the work stoppagebegan, he was directed by Reeves to call Miller and didso. Payne also admitted later that it was not until afterthe telephone call to Miller that he went over to the areawhere Reeves was talking to employees and heardReeves direct Smith to tell the men to return to work.The Respondent's version of how the work stoppagewas initiated, propounded by Reeves and Payne, is illogi-cal for yet another reason. Smith admittedly made sever-al telephone calls throughout the morning to attempt tofind out what was going on at the Warford facility. TheRespondent's version would have one believe that eventhough he had not been able to find out what was goingon because employees had already walked out and Smithwas therefore not able to speak to any of the stewards,Smith nevertheless in full view of supervisors circulatedaround the department directing employees to stopwork. Further, that version would have me concludethat from approximately 9:20 or 9:25 a.m., when Smithfirst left his work station to talk to an employee, until ap-proximately 9:50 a.m., when Miller and Iverson arrived,employees stood idly by inside the plant. I find this ver-sion illogical. Rather, I credit the version of SidneyYates and other employees reflecting that there was agradual work stoppage resulting from rumors and talkamong employees which resulted in them initially walk-ing out while Smith was on the telephone attempting todetermine what was happening at the Warford facility.Further, I find that not only did Smith not instigate theinitial work stoppage, but also that he played no leader-ship role in the ultimate walkout of employees thatmorning. Smith, Sidney Yates, Reeves, and Payne all tes-tified that Smith was not in the work area when Millerand Iverson arrived from the Warford facility, but ratherthat Smith was called to the work area from the break-room. It is unequivocally clear that Miller directedSmith to tell the employees to return to work and thatSmith refused to do so. Smith, Yates, and Miller all testi-fied that in response to a question about what was goingon at the Warford facility, Miller told employees thatwhat was going on did not concern the Chelsea facilityemployees. As indicated above, I credit Yates that it wasthis statement which irritated and angered him and otheremployees and caused them to walk out. It is clear thatSmith did not walk out at the same time that other em-ployees left, trailed by Miller and Iverson. Rather, Smithremained in the building for about 5 minutes, and it isundisputed that he helped clean up the work area beforeleaving. Smith and a few remaining employees whohelped clean up were the last employees from the depart-ment to leave.The Respondent's real reason for discharging Smith isonly superficially masked by its claim that Smith activelyinitiated the work stoppage. This real reason is reflectedseveral different times in this record. Reeves himself tes-tified that when the work stoppage was first beginninghe directed Smith to tell the employees to go back towork. Reeves testified that when Smith declined:I think at that time I told him that if he didn't tellthe people to go back to work because he was shopstewards then he would be held solely responsible forthis wild cat strike, or this illegal work stoppage,was my exact words. [Emphasis added.]Sidney Yates testified without contradiction from Millerthat when Miller and Iverson came to the Chelsea facili-ty, Miller told Smith in the presence of employees to getthe men back to work and that if he did not, "It is goingto be on your head." While the words may not be exact,the message is both clear and uncontradicted. Miller infact testified on cross-examination when asked whatSmith did after Miller gave Smith 5 minutes to get themen back to work, "I know one thing he didn't do, washe didn't turn around and tell them to go back to work."Iverson too pointed to the fact that, in his view, Smithwas "insubordinate" when he refused a direct order fromMiller to tell the employees to return to work. Iverson,when asked if this inaction by Smith was relied on to dis-charge Smith, testified, "Just like your boss telling yousomething to do and you didn't do it." I find that thiswas the real and sole reason for Smith's discharge. Anemployer is free to discipline particular employees ratherthan all employees who participate in an unprotectedwork stoppage provided that the criteria used in select-ing employees for discipline is not related to their unionactivities. In the absence of an express contractual obli-gation on union officials, the imposition of more severesanctions on union officials than on other employees forparticipating in an unlawful work stoppage violates Sec-tion 8(a)(3) of the Act. Metropolitan Edison Co. v. NLRB,103 S.Ct. 1467 (1983); Consolidation Coal Co., 263 NLRB1306 (1982); Miller Brewing Co., 254 NLRB 266 (1981),enfd. 686 F.2d 962 (D.C. Cir. 1982); Precision CastingsCo., 233 NLRB 183 (1977). Accordingly, I find that theRespondent discharged Smith in violation of Section8(a)(l) and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent, John Morrell & Co., is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. United Food and Commercial Workers, Local No.242, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The Respondent discharged Jimmy W. Smith forparticipating in a walkout on October 21, 1982, solely onthe basis of his position as acting union steward, and theRespondent thereby violated Section 8(aX1) and (3) ofthe Act.8 JOHN MORRELL & CO.4. The unfair labor practices which the Respondenthas been found to have engaged in, as described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to labor disputes burdening and obstructingcommerce and the free flow of commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(aXl)and (3) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Accordingly, on the foregoing findings of fact andconclusions of law I issue the following recommended4ORDERThe Respondent, John Morrell & Co., Memphis, Ten-nessee, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging employees who participate in a walk-out solely because they hold positions as union stewards.(b) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Offer Jimmy W. Smith immediate and full rein-statement to his former position, or, if that position nolonger exists, to a substantially equivalent position with-out prejudice to his seniority and other rights and privi-leges. 5(b) Make whole Jimmy W. Smith for any loss of earn-ings or benefits he may have suffered by reason of thediscrimination against him by payment to him of a sumof money equal to the amount he normally would haveearned from the date of said discrimination to the date ofthe Respondent's offer of reinstatement, less net interimearnings, with backpay to be computed in the mannerprescribed in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest thereon to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651 (1977); seegenerally Isis Plumbing Co., 138 NLRB 716 (1962).(c) Expunge from its files any reference to the dis-charge of Jimmy W. Smith and notify him in writingthat this has been done and that evidence of the unlawfuldisch-ge wiTf not be used as a basis for future personnelactions against him.4If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s At the time of the trial herein, the Respondent's Chelsea Street facili-ty was closed. Accordingly, this order contemplates that the Respondentoffer Smith reinstatement to his former position if it exists and, if not,then to a substantially equivalent position, if one exists, at another facilityoperated by the Respondent in Memphis, Tennessee. If such does notexist, the Respondent is directed to offer Smith reinstatement to a sub-stantially equivalent position at another facility pursuant to any transferrights he may have in accordance with the provisions of the collective-bargaining agreement between the Respondent and the Union.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Chelsea Street and Warford Street facili-ties located in Memphis, Tennessee, copies of the at-tached notice marked "Appendix."6Copies of said no-tices, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.* It is hereby ordered that in the event the Respondent's Memphis fa-cilities are not in operation, then the attached notice shall be mailed bythe Respondent to all employees who were on the Respondent's payrollat those facilities at the time they closed and, in addition, the notice shallbe posted at whatever facility Smith is reemployed pursuant to thisOrder. Further, if this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge employees who participate ina walkout solely because they hold positions as unionstewards.WE WILL NOT in any other like or related mannerinterfere with, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 of theAct.WE WILL offer Jimmy W. Smith immediate and fullreinstatement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges.WE WILL make whole Jimmy W. Smith for any loss ofearnings or benefits he may have suffered by reason ofthe discrimination against him by paying him a sum ofmoney equal to the amount he normally would haveearned from the date of his discharge to the date of theoffer of reinstatement, with appropriate interest.WE WILL expunge from our files any reference to thedischarge of Jimmy W. Smith and notify him in writing9 10 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this has been done and that evidence of the unlawfuldischarge will not be used as a basis for future personnelactions against him.JOHN MORRELL & CO.